Citation Nr: 0204706	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  92-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that the veteran 
had not submitted new and material evidence to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder. 

This matter was twice previously before the Board; first in 
September 1994, at which time it was determined that new and 
material evidence had been submitted to reopen a claim for 
service connection for hearing loss.  The Board deferred the 
issue regarding whether new and material evidence had been 
submitted to reopen the claim for service connection for a 
psychiatric disorder, pending development of the hearing loss 
claim.  

The case was before the Board on a second occasion in May 
1998, at which time it was remanded for further development 
regarding the issues of entitlement to service connection for 
hearing loss of the left ear, and whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disorder.  

By way of a November 2000 rating decision, service connection 
was granted for left ear hearing loss.  After all indicated 
development was completed, the issue regarding new and 
material evidence remained denied, and is again before the 
Board for appellate review.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
psychiatric disorder was denied by the RO in October 1982; 
and the rating decision went unappealed and became final.  

3.  In June 1992, the RO determined that the veteran had not 
submitted new and material evidence to reopen the claim for 
entitlement to service connection for a psychiatric disorder.  

4.  Evidence submitted subsequent to the June 1992 RO 
decision is cumulative or redundant, and not so significant 
as to again warrant review of this case on the merits.  


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for a psychiatric disorder has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board concludes that although the 
veteran's claim regarding new and material evidence was 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), another remand for additional action by 
the RO is not warranted as VA has already met its obligations 
to the veteran under that statute with respect to this issue.  

Also, in light of the VCAA, the Secretary of VA amended 
38 C.F.R. § 3.156(a) (effective on August 29, 2001) for the 
purpose of redefining what constitutes new and material 
evidence in order to reopen a claim after a final decision.  
See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  Therefore, these changes do not apply 
to the present case.

Subsequent to the Board's September 1994 remand, the 
veteran's original claims file was lost.  Where denial of a 
veteran's claim rests, in part, on the government's inability 
to produce records that were once in its custody, an 
explanation of the reasonableness of the search conducted and 
why further efforts are not justified is required.  See Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  

In this case, the RO attempted to reconstruct the veteran's 
claim file, pursuant to specific instructions from the Board 
in its May 1998 remand.  Reconstruction included obtaining VA 
outpatient treatment records from the Tampa VA Medical Center 
(VAMC).  The records requested and received from the Tampa 
VAMC are dated from April 1981 to September 1998, and include 
some records specifically referenced by the RO in its 
September 1992 Statement of the Case; of which a copy has 
been added to the claims folder.  In a Supplemental Statement 
of the Case, issued in November 2000, and in a development 
letter sent to the veteran in November 2001, he was notified 
of the type of evidence necessary to reopen his claim for 
service connection for a psychiatric disorder.  In this 
regard, VA has met its heightened duty to assist the veteran 
in the development of facts pertinent to his claim.  38 
U.S.C.A. § 5107(a).  Id., See also O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

Finally, the Board is also satisfied that the RO has complied 
with the instructions from the May 1998 remand.  See Stegall 
v.  West, 11 Vet. App. 268 (1998).  

Therefore, given the development and the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating this 
claim.  The Board further notes that he has been informed of 
the nature of the evidence needed to substantiate his claim.  
In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the veteran under the VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of this claim, the 
Board finds that it can consider the issue without prejudice 
to the veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

II.  New and Material

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Hickson v. West, supra (VA must review evidence since the 
last final disallowance). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Service connection may be granted for a disability that was 
incurred in or aggravated by active service.  38 U.S.C.A 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, supra. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

By way of a copy of a Statement of the Case issued in 
September 1992, it appears that the following procedural 
history took place, and that the issue addressed in the 
Statement of the Case included whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for a "nervous condition."

In a rating decision dated on October 15, 1982, the RO 
reportedly determined that the service medical records were 
negative for evidence of a "nervous disorder."  Service 
connection was reportedly denied for "a psychosis, probably 
schizophrenia," shown as diagnosed on a VA hospital report 
covering the period from July 1, 1982 through July 12, 1982.  

On November 5, 1982, the veteran was advised of the October 
15, 1982 rating decision, and he did not appeal the decision 
which became final.  

On April 30, 1992, the veteran's claim to reopen was 
received.  On June 1, 1992, the RO "reminded" the veteran 
of the prior denial and he was notified of the need to submit 
new and material evidence to reopen the claim for entitlement 
to service connection for a "nervous condition."  

In August 1992, the veteran disagreed with the RO's 
determination regarding new and material evidence.  In 
September 1992, the RO issued the Statement of the Case, from 
which the above history was obtained.  

In September 1994, the Board issued a decision on another 
matter, and deferred the issue regarding whether new and 
material evidence had been submitted to reopen a claim of 
entitlement for an "acquired psychiatric disorder."  

By way of a Supplemental Statement of the Case, issued in 
April 1997, the claim for entitlement to service connection 
for an "acquired psychiatric condition" remained denied, as 
the RO determined that the evidence presented up to that 
point was not new and material.  

In May 1998, and as previously mentioned, the Board remanded 
this claim so that the RO could develop the case further, and 
VA could then meet its heightened duty to assist the 
appellant in the development of facts pertinent to his claim.  

In December 1998, sought after VA treatment and 
hospitalization records were obtained for the record.  The VA 
treatment and hospitalization records are dated from April 
1981 to September 1998.  The VA medical records received in 
December 1998 are the only medical records received in 
conjunction with the effort to reopen this claim.  The 
remaining records received in conjunction with this claim to 
reopen are statements from the veteran and his 
representative, which support the veteran's contentions that 
the claim should be reopened.  

The records of treatment received in December 1998 include an 
outpatient treatment record, dated on April 27, 1981, which 
indicates that the veteran was seen at VA for a psychiatric 
evaluation.  It was noted that the veteran had been 
discharged from service in January 1981, after serving 14 
months, and that he had no history of psychiatric illness.  
Familial problems were cited, and the veteran was worried 
about his future.  There were no delusions or hallucinations, 
and the veteran denied any suicidal or homicidal ideations.  
The examiner noted that the veteran was quite pleasant and 
cooperative.  It was recommended that the veteran seek 
counseling at the VA mental health clinic for further 
evaluation.  No psychiatric diagnosis was made.

A May 1981 note reveals that the veteran did not keep his 
scheduled appointment with the mental health clinic.  
However, from July 1, 1982 to July 12, 1982, the veteran was 
hospitalized at VA for psychosis, probable schizophrenia.  He 
was hospitalized again on July 14, 1982 to August 18, 1982, 
for acute psychosis, probable schizophrenia.  His earlier 
hospital stay was referenced.  

The remaining records show that, from 1983 to 1998, the 
veteran was seen recurrently at VA for his psychiatric, and 
other physical, problems.  For example, the veteran was 
hospitalized in September 1986 for generalized anxiety.  The 
remaining records do not include an opinion from a treating 
physician which indicates that there was a correlation 
between the veteran's psychiatric condition and his military 
service.  

Again, as the veteran's claims folder was lost and 
reconstructed during the duration of this appeal, the Board 
looks to the Statement of the Case, issued in September 1992 
for an indication of the evidence the RO used to decide the 
veteran's claim in October 1982, and, again, in June 1992.  
It appears that the RO, in October 1982 was aware of evidence 
that the veteran had been hospitalized at VA for psychosis 
earlier that year.  The original denial of service connection 
in the October 1982 rating decision was based upon the fact 
that a psychiatric disorder was not noted in service.  In the 
additional records received since 1992, the time period that 
the veteran attempted to reopen his claim, there are no 
records of a clinical nature which relate the veteran's 
psychiatric disorder to service, or that would otherwise 
furnish a basis for again considering this claim that the 
veteran has a psychiatric disorder of service origin.

For the foregoing reasons, the Board finds that the 
additional evidence presented since June 1992, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.  38 C.F.R. § 3.156.  The veteran's own 
opinion in this matter of establishing "etiology" would 
have no probative value.  Accordingly, the decision of June 
1992, which indicated, in effect, that new and material 
evidence had not been submitted to reopen an October 1982 
determination which denied entitlement to service connection 
for a psychiatric disorder, remains final.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder remains denied.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

